DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
Currently, claim 11-12 are cancelled and claims 1-10 and 13-16 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least two platforms or more than two platforms per claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 13 and 15 recites the limitation "further comprising the liquid inlet line and the liquid outlet line" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim since it is unclear if this limitation is claiming another inlet and outlet line or trying to refer to the previously claimed inlet and outlet line?
 the liquid tank, and the liquid filter ".  There is insufficient antecedent basis for this limitation in the claim since it is unclear if the limitation is reciting the previously claimed fan, liquid tank and filter or a different fan, liquid tank and filter? Further, it is unclear as to how this claim further limits the previous claim limitations. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 7-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Euler-Rolle Thomas et al. (WO 2010/135753 A2 hereinafter “Thomas”).
With respect to claim 1, Thomas discloses a cooler station system (Fig. 8), comprising: at least one liquid cooler (Fig. 1, 1), comprising a first distributor box (Figs. 1-2, 4), having a hollow extruded section having outwardly open guide grooves (Figs. 2 and 4a show the groves 6), a platform that is pushable onto the liquid cooler by mechanical connecting elements (Fig. 8, platform 8 uses connecting elements 14), which are insertable into the guide grooves of the first distributor box (Figs. 7-8), and is fixedly connected to the liquid cooler (Figs. 7-8), wherein the platform is one platform of a set of platforms (Fig. 8, several platforms 8 and 8”), wherein each platform of the set of platforms  is connectable to the liquid cooler (Figs. 7-8) and without another platform of the set of platforms being connectable to the liquid cooler simultaneously (Figs. 7-8, each platform is separate and can be connected individually), wherein each platform of the set of platforms has hydraulic and/or electrical connections which are different from each other (Fig. 8, each hydraulic connection at 10 is different inlet or outlet), wherein each platform of the set of platforms has mechanical connecting elements for connection to the liquid cooler which are a same as each other (14 and Fig. 12), and wherein each platform of the set of platforms has separate connections for a liquid inlet line and a liquid outlet line (Para 0017).

It is noted that claim 1 contains a product by process limitation (i.e. extruded) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 2, Thomas teaches the cooler station system according to claim 1 as discussed above. Thomas also discloses wherein the liquid cooler has a second distributor box having a hollow extruded section of aluminum, which has outwardly open guide grooves for attachment to a base (Fig. 5, two distributor boxes 4 and 4’).
It is noted that claim 2 contains a product by process limitation (i.e. extruded) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 
With respect to claim 3, Thomas teaches the cooler station system according to claim 1 as discussed above. Thomas also discloses further comprising the liquid inlet line and the liquid outlet line, and wherein the first distributor box has an opening, and both the liquid inlet line and the liquid outlet line extend through the opening (Fig. 8, distributor boxes 4 have inlet and outlet openings).
With respect to claim 4, Thomas teaches the cooler station system according to claim 1 as discussed above. Thomas also discloses wherein the set of platforms comprises at least two platforms (Fig. 8, platforms 8 and 8’).
With respect to claim 7, Thomas teaches the cooler station system according to claim 1 as discussed above. Thomas also discloses wherein at least one platform of the set of platforms has at least one flange (Fig. 7, flanges at 12).
With respect to claim 8, Thomas teaches the cooler station system according to claim 1 as discussed above. Thomas does not disclose wherein the cooler is one of a set of liquid coolers. It would have been obvious to one having ordinary skill in the art to have modified the heat exchanger system of Thomas to have a set of liquid coolers to aid in a desired heat transfer rate and since it has been held that a mere duplication of elements involves only routine skill in the art.
With respect to claims 13 and 15, Thomas teaches the cooler station system according to claim 1 as discussed above. Thomas also discloses further 
With respect to claims 14 and 16, Thomas teaches the cooler station system according to claims 13 and 15 as discussed above. Thomas also discloses wherein the liquid outlet line is disposed around the liquid inlet line (Fig. 8, both lines are close by or around each other. Nothing in the claim states the two have the same axis, merely a coaxial arrangement).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Euler-Rolle Thomas et al. (WO 2010/135753 A2 hereinafter “Thomas”) in view of Hoshika et al. (US Publication No.: 2015/0041101 hereinafter “Hoshika”).
 With respect to claim 5, Thomas teaches the cooler station system according to claim 1 as discussed above. Thomas does not disclose wherein at least one platform of the set of platforms has an electric thermometer for measuring a temperature of a liquid.
Hoshika teaches a platform that connects to a header that has an electric thermometer for measuring a temperature of a liquid (Para 0062-0064 and Fig. 9, 19). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the platform of Thomas with an electric thermometer as taught by Hoshika to have inlet or outlet temperatures to improve overall efficiency. 
Claims 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Euler-Rolle Thomas et al. (WO 2010/135753 A2 hereinafter “Thomas”) in view of Wegmann et al. (US Publication No.: 2014/0262158 hereinafter “Wegmann”).
With respect to claims 6, 9 and 10, Thomas teaches the cooler station system according to claim 1 as discussed above. Thomas also discloses further comprising: a frame connected to the liquid cooler (Fig. 1, frame of 1), by which the cooler station is providable independently, and in which a volume is formed (Fig. 1, interior of 1).
Thomas does not disclose further comprising a liquid filter (as per claim 6) a fan, and a base on which connections for the liquid cooler, the fan and a liquid tank are provided, and wherein the base has an insertion opening for a liquid filter, which is disposed such that the liquid filter is insertable to protrude into the insertion opening and into the liquid tank when connected to the base (as per claim 9) further comprising: the fan, the liquid tank, and the liquid filter (as per claim 10).
Wegmann teaches a cooler station (Fig. 1) with a liquid filter (Para 0045 and Fig. 1, 57) and a fan connected to a frame (Fig. 7, fan 34 is on the frame 76) and the base of the frame connected to the liquid cooler (Fig. 10, 74 is connected to 32) and the base has an insertion opening for a liquid filter (Fig. 11, holes at 20 connect lines to filter) and a liquid tank (Fig. 13, liquid tank 50). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the system of Thomas with the fan, filter, frame and liquid tank of Wegmann to have a modular cooling system that is scalable to accommodate a wide range of cooling applications (Para 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763